275 S.W.3d 158 (2008)
Dianna Paige SAUNDERS, Petitioner,
v.
WILDER BROTHERS SAWMILL, INC., Bobby D. Davis and Len Pitts, Respondents.
No. 07-1249.
Supreme Court of Arkansas.
February 7, 2008.
PER CURIAM.
We recently accepted a certified question from the United States District Court for the Eastern District of Arkansas. See Saunders v. Wilder Bros. Sawmill, Inc., 372 Ark. 48, 269 S.W.3d 812 (2007) (per curiam). On December 18, 2007, Petitioner moved to dismiss, stating no controversy exists. We denied the motion and noted that the matter was certified to us by the District Court, not the Petitioner, and it was incumbent upon the District Court to withdraw the certified question. See Saunders v. Wilder Bros. Sawmill, Inc., 372 Ark. 185, 271 S.W.3d 522 (2008) (per curiam).
Now we have a request from the District Court to consider the request for review withdrawn.
Request granted; certified question dismissed.
IMBER, J., not participating.